Exhibit 10.1

DANA INCORPORATED

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE PLAN

INTRODUCTION

Dana Incorporated, a Delaware corporation (the “Company”), adopted the Dana
Incorporated Change in Control Severance Plan (the “Original Plan”), effective
as of June 18, 2008 for the benefit of certain designated employees. The
Original Plan expired by its terms effective June 18, 2013.

Effective June 18, 2013, the Company adopted a new Dana Incorporated Change in
Control Severance Plan (the “Existing Plan”) for the benefit of certain
designated employees. The Existing Plan is scheduled to terminate by its terms
on June 18, 2018.

Effective April 30, 2018, the Company adopted the Amended and Restated Change in
Control Severance Plan as set forth herein (as it may be amended from time to
time, the “Plan”) for the benefit of Designated Employees as defined herein.

The Company considers it to be in the best interests of its stockholders to take
reasonable steps to retain its key management personnel. Further, the Board of
Directors of the Company (the “Board”) recognizes that the uncertainty and
questions that arise after a change in the executive leadership of the Company
could result in the departure or distraction of management personnel to the
detriment of the Company and its stockholders. The Board has determined,
therefore, that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of key management team to their assigned
duties in the event of a Change in Control.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

1.1 [Intentionally Omitted].

1.2 “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

1.3 “Beneficial Owner” or “Beneficially Owned” shall have the meaning set forth
in Rule 13d-3 under the Exchange Act.

1.4 “Board” shall mean the board of directors of the Company.

1.5 “Cause” shall mean a Designated Employee’s (i) willful and continued failure
to perform substantially the duties owed to the Company or its affiliates (other
than a failure resulting from the Designated Employee’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered specifically identifying the nature of such unacceptable
performance; (ii) conviction of, or plea of guilty, or nolo contendere, to the
charge of having committed a felony or any other criminal charge involving
fraud, moral turpitude, embezzlement or theft (whether or not such conviction is
later reversed for any reason); (iii) material violation of the Company’s
standards of business conduct or other Company policies applicable to Company
employees that warrants termination; (iv) abuse of alcohol or either
prescription or illegal drugs substantially affecting work performance;
(v) conduct that constitutes gross misconduct in the performance of his or her
employment duties, including, but not limited to any act of dishonesty or
knowing or willful breach of fiduciary duty that is intended to result in
personal enrichment or gain at the expense of the Company or any of its
affiliates or subsidiaries; or (vi) deliberate, willful or intentional act that
causes substantial harm, loss or injury to the Company or any Affiliate.

The Committee, as hereinafter defined, shall make the determination as to
whether the termination is for Cause and such determination shall be binding,
final and conclusive on all concerned.

1.6 “Change in Control” shall mean the first to occur of any of the following
events:

(a) any Person is or becomes (other than in connection with a transaction
described in clause (i) or (ii) of subsection (c)) the Beneficial Owner (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Affiliates)
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities;

 

2



--------------------------------------------------------------------------------

(b) individuals who on the Effective Date constitute the Board, and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including a consent
solicitation, relating to the election of Directors of the Company) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof;

(c) consummation of a merger or consolidation of the Company or any direct or
indirect parent or subsidiary of the Company with any other company, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or direct or indirect parent thereof more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity or direct or direct parent thereof outstanding immediately
after such merger or consolidation; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale, disposition or
long-term lease by the Company of all or substantially all of the Company’s
assets.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of the
Company as constituted immediately prior to such transaction or series of
transactions, and (2) unless the applicable event also constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.

1.7 “Change in Control Date” shall mean the date on which the Change in Control
occurs. Notwithstanding the first sentence of this definition, if a Designated
Employee’s employment with the Company terminates prior to the Change in Control
Date and it is reasonably demonstrated that such termination (a) was at the
request of the third party who has taken steps reasonably calculated to effect
the Change in Control or (b) otherwise arose in connection with or in
anticipation of the Change in Control, then “Change in Control Date” shall mean
the date immediately prior to the date of such Designated Employee’s termination
of employment.

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

 

3



--------------------------------------------------------------------------------

1.9 “Company” shall mean Dana Incorporated, a Delaware corporation, and its
successors.

1.10 “Designated Employee” shall mean each employee serving in a position as a
senior vice president of the Company or any subsidiary or division of the
Company or above. Such designation may be modified from time to time prior to an
event constituting a Change in Control (subject to the provisions of Article
III).

1.11 “Disability” shall mean the absence of a Designated Employee from the
Designated Employee’s duties with the Company on a full-time basis for one
hundred eighty (180) consecutive days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Designated Employee or the Designated Employee’s legal representative.

1.12 “Effective Date” shall mean April 30, 2018.

1.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.14 “Good Reason” shall mean a Designed Employee’s resignation of employment
without the express written consent of the Designated Employee during the Term
as a result of any one of the following:

(a) an adverse change in such Designated Employee’s position, titles, or the
nature or status of responsibilities (including reporting responsibilities) from
those in effect immediately prior to the Change in Control Date; notwithstanding
the foregoing, in no event shall a termination of employment pursuant to this
Section 1.14 be considered to be for “Good Reason” if (x) such change results
from the Designated Employee’s termination of employment for Cause, or from the
Designated Employee’s Disability or death or (y) at the time of the termination,
the Designated Employee shall have had a position with a title, level of duties
and responsibilities substantially similar to the Designated Employee’s title,
duties and responsibilities immediately prior to the Change in Control;

(b) a reduction by the Company in such Designed Employee’s Annual Base Salary as
in effect immediately prior to the Change in Control Date or as the same may be
increased from time to time thereafter; a failure by the Company to increase
such Designated Employee’s salary at a rate commensurate with that of other
similarly situated key executives of the Company; or a reduction in the target
incentive opportunity percentage used to determine such Designated Employee’s
Target Bonus below the percentage in effect immediately prior to the Change in
Control Date;

(c) the failure by the Company to continue to provide such Designated Employee
with benefits at least as favorable in the aggregate to those enjoyed by such
Designated Employee under the Company’s retirement, savings, life insurance,
medical, health and

 

4



--------------------------------------------------------------------------------

accident, disability, and fringe benefit plans and programs in which such
Designated Employee participated in immediately prior to the Change in Control
Date; or the failure by the Company to provide such Designated Employee with the
number of paid vacation days to which he or she was entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy in effect immediately prior to the Change in Control;

(d) the failure by the Company to pay or provide to such Designated Employee
with any material item of compensation or benefits promptly when due;

(e) the failure of the Company to obtain an express written agreement from any
successor to assume and agree to perform the obligations of this Plan, or, if
the business for which such Designated Employee’s services are principally
performed is sold at any time after a Change in Control, the failure of the
Company to obtain such an agreement from the purchaser of such business;

(f) the relocation of Designated Employee’s principal place of employment to a
location more than fifty (50) miles from the location of such place of
employment immediately prior to a Change in Control, except for required travel
on the Company’s business to an extent substantially consistent with Designated
Employee’s business travel obligations prior to the Change in Control or, if
such Designated Employee has consented to a relocation, the failure by the
Company to provide Designated Employee with all of the benefits of the Company’s
relocation policy as in operation immediately prior to a Change in Control;

(g) if the Designated Employee has a separate severance agreement that includes
a definition of “good reason” or term of similar import, then the occurrence of
any event that constitutes good reason (or term of similar import) under such
severance agreement; and

(h) any other action or inaction that constitutes a material breach by the
Company of the Plan or of an employment agreement between the Company and the
Designated Employee.

Notwithstanding the foregoing, in order to invoke a termination for Good Reason
under the Plan, a Designated Employee must provide written notice to the Company
of the existence of one or more of the conditions or events described in clauses
(a)-(h) within ninety (90) days after having knowledge of such condition or
conditions, and the Company shall have thirty (30) days following receipt of
such written notice (the “Cure Period”) during which it may cure the condition
or event, if curable. In the event that the Company fails to cure any condition
or event constituting Good Reason during the Cure Period, the Designated
Employee may resign at any time during the Term for Good Reason.

The Designated Employee’s mental or physical incapacity following the occurrence
of an event described above in clauses (a) through (h) shall not affect the
Designated Employee’s ability to resign employment for Good Reason.

Notwithstanding the foregoing or anything to the contrary contained herein, any
event described in clauses (a) through (h) above that occurs prior to a Change
in Control (“Potential Good Reason Event”) which the Designated Employee
reasonably demonstrates was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change

 

5



--------------------------------------------------------------------------------

in Control and who effectuates a Change in Control within six (6) months
following such Potential Good Reason Event, shall be deemed for purposes of this
Plan to constitute a Good Reason event occurring on the date of the Change in
Control. If such Designated Employee terminated his or her employment prior to
the Change in Control due to such event, such Designated Employee shall be
deemed to have had a Qualifying Termination on the date of the Change in Control
and the Designated Employee’s Annual Base Salary and Target Bonus shall be
determined as in effect immediately prior to the Potential Good Reason Event.

1.15 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

1.16 “Qualifying Termination” shall mean: (i) a Designated Employee’s
involuntary termination of employment with the Company during the Term other
than a termination by reason of death, Disability or for Cause or (ii) a
Designated Employee’s resignation of employment with the Company during the Term
for Good Reason.

1.17 “Term” shall mean the period of time that commences on the Change in
Control Date and shall continue until a date that is twenty-four (24) months
after the Change in Control Date for all Designated Employees of the Company
except with respect to the Chief Executive Officer of the Company serving as of
the Effective Date, where such period shall continue until the date that is
thirty-six (36) months after the Change in Control Date.

 

6



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT DURING THE TERM

During the Term, the following terms and conditions shall apply to a Designated
Employee’s employment with the Company:

2.1 Titles; Reporting and Duties. A Designated Employee’s position, title,
nature and status of responsibilities and reporting obligations shall be no less
favorable than those that such Designated Employee enjoyed immediately prior to
the Change in Control Date.

2.2 Annual Base Salary. A Designated Employee’s Annual Base Salary will be
reviewed and increased in a manner commensurate with similarly situated
employees of the Company.

2.3 Incentive Compensation. A Designated Employee shall be eligible to
participate in each short-term and long-term incentive plan or arrangement
established by the Company for its employees at such Designated Employee’s level
of seniority in accordance with the terms and provisions of such plan or
arrangement and at a level consistent with the Company’s practices applicable to
each Designated Employee prior to the Change in Control Date.

2.4 Benefits. A Designated Employee shall be eligible to participate in all
retirement, welfare and fringe benefit plans and arrangements that the Company
provides to its employees in accordance with the terms of such plans and
arrangements, which shall be no less favorable to such Designated Employee, in
the aggregate, than the terms and provisions available to other similarly
situated employees of the Company.

2.5 Location. A Designated Employee shall continue to be employed at a business
location in the metropolitan area in which such Designated Employee was employed
prior to the Change in Control Date and the amount of time that such Designated
Employee is required to travel for business purposes will not be increased in
any significant respect from the amount of business travel required of such
Designated Employee prior to the Change in Control Date.

 

7



--------------------------------------------------------------------------------

ARTICLE III

SEVERANCE PAY FOR DESIGNATED EMPLOYEES

In the event of a Designated Employee’s Qualifying Termination, the terminated
Designated Employee shall be entitled to the following:

3.1 Payment of Wages and Accrued Vacation; Unreimbursed Business Expenses. The
Company shall pay to such terminated Designated Employee within five (5) days of
the Date of Termination (or sooner if required by law) the full amount of any
earned but unpaid Annual Base Salary through the Date of Termination at the rate
in effect at the time of the Notice of Termination, plus a cash payment
(calculated on the basis of such Designated Employee’s Annual Base Salary) for
all unused vacation time which such Designated Employee may have accrued as of
the Date of Termination. In addition, the Company shall pay to such terminated
Designated Employee the amount of any unreimbursed business expenses incurred
prior to the Date of Termination that are reimbursable pursuant to the Company’s
policies applicable to employees of the Company generally, payable as soon as
practicable but in any event within thirty (30) days following the Date of
Termination.

3.2 Payment of Cash Severance Compensation and Benefits. Provided the Designated
Employee’s General Release has been timely executed in the manner provided in
Article X and the period of revocation has expired, the terminated Designated
Employee will receive the following cash benefits:

(a) Annual Incentive Award. The Company shall pay to such terminated Designated
Employee (i) a pro rata portion of the Designated Employee’s award under the
Annual Incentive Plan (or any successor plan) for the year in which such
Qualifying Termination occurs, equal to the product of (x) the Designated
Employee’s Target Bonus and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the date of the Designated Employee’s
Qualifying Termination, and the denominator of which is three hundred sixty-five
(365) plus (ii) the full amount of any bonus under the Annual Incentive Plan
that the Designated Employee earned for the year prior to the year in which the
Qualifying Termination occurs based on actual Company and individual
performance, to the extent such bonus has not been paid prior to the Date of
Termination. Except as otherwise provided in Sections 3.3 and 4.5 below, these
cash payments will be made in a lump sum within ten (10) days following the
Release Effective Date.

(b) Separation Payment. In addition, the Company shall pay to such terminated
Designated Employee an amount equal to the Separation Payment as set forth in
the table below based on the greater of the annual base salary of the Designated
Employee in effect as of (i) the date that the Change in Control occurs or
(ii) the date of the Designated Employee’s Qualifying Termination (the “Annual
Base Salary”) and, if applicable, the target annual bonus in effect for such
Designated Employee under the Company’s annual incentive plan (or any successor
plan) or such other Company annual bonus plan (the “Annual Incentive Plan”) in
which such Designated Employee participates as of the Date of Termination or, if
more beneficial to the Designated Employee, on the date of the Change in Control
(the “Target Bonus”), as indicated on the following table. Except as otherwise
provided in Sections 3.3 and 4.4 below, these separation payments will be made
in a lump sum within ten (10) days following the Release Effective Date.

 

8



--------------------------------------------------------------------------------

 

Designated Employee

 

 

 

Severance Formula

 

CEO of the Company and CFO of the Company  

The sum of the Annual Base Salary and the Target Bonus, multiplied by 3.

 

All other Designated Employees (other than the CEO & CFO)   The sum of the
Annual Base Salary and the Target Bonus, multiplied by 2.

(c) Medical Coverage Payment. In addition, the Company shall pay to such
Designated Employee a lump sum cash amount equal to the product of (i) the
excess of twenty-four (24) months (thirty-six (36) months solely for the Chief
Executive Officer of the Company), over the number of months of COBRA subsidy
the Designated Employee is entitled to receive under the Company’s Executive
Severance Plan, and (ii) the COBRA premium applicable to the terminated
Designated Employee on his or her Date of Termination, provided, however, the
terminated Designated Employee is not required to apply the payment under this
Section 3.2(c) towards the payment of COBRA continuation coverage. Subject to
Section 4.5, payment shall be made within ten (10) days of the Release Effective
Date.

(d) Vesting and Exercise of Equity Awards. All outstanding equity awards granted
under the Company’s long-term incentive plan (or any successor thereto, the
“Company Stock Plan”) held by a terminated Designated Employee as of the Date of
Termination shall vest in full (without regard to any performance criteria, if
any) and, if applicable, shall become fully exercisable as of the Date of
Termination, except as otherwise provided in Sections 3.3 and 4.5 below.
Notwithstanding anything in this Plan to the contrary, in no event shall the
vesting and exercisability provisions applicable to a terminated Designated
Employee under the terms of any equity award under the Company Stock Plan be
less favorable to such Designated Employee than the terms and provisions of such
awards in effect on the Change in Control Date.

(e) Out-Placement Services. The Company shall, in the discretion of the
Committee, (i) reimburse the Designated Employee for or (ii) pay directly to a
third-party service provider selected by the Committee, the Designated
Employee’s reasonable costs of outplacement services, subject to the maximum
amount set forth in the table below:

 

 

Designated Employee Category

 

 

 

Maximum Benefit                

 

CEO of the Company

  $50,000 All other Designated Employees (other than the CEO)   $25,000

3.3 Certain Reduction of Payments.

(a) For purposes of this Section 3.3: (i) a “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of a Designated
Employee, whether paid or payable pursuant to this Plan or otherwise; (ii) “Net
After-Tax Receipt” shall

 

9



--------------------------------------------------------------------------------

mean the Present Value of a Payment net of all taxes imposed on the Participant
with respect thereto under Sections 1 and 4999 of the Code and under applicable
state and local laws, determined by applying the highest marginal rate under
Section 1 of the Code and under state and local laws which applied to the
Designated Employee’s taxable income for the immediately preceding taxable year,
or such other rate(s) as the Designated Employee shall certify, in the
Designated Employee’s sole discretion, as likely to apply to the Participant in
the relevant tax year(s); (iii) “Present Value” shall mean such value determined
in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code; and
(iv) “Reduced Amount” shall mean the amount of Payments that (A) has a Present
Value that is less than the Present Value of all Payments and (B) results in
aggregate Net After-Tax Receipts for all Payments that are greater than the Net
After-Tax Receipts for all Payments that would result if the aggregate Present
Value of Payments were any other amount that is less than the Present Value of
all Payments.

(b) Anything in the Plan or any other agreement between a Designated Employee
and the Company to the contrary notwithstanding, in the event that an accounting
firm expert in Section 280G of the Code selected in the discretion of the
Company prior to the first occurrence of a Change in Control, which firm shall
not be a firm serving as accountant or auditor for the individual, entity or
group effecting the Change in Control (the “Accounting Firm”), shall determine
that receipt of all Payments would subject the Designated Employee to tax under
Section 4999 of the Code (the “Excise Tax”), the Accounting Firm shall determine
whether some amount of Payments meets the definition of “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, then the aggregate
Payments shall be reduced to such Reduced Amount.

(c) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Company shall promptly give the Designated Employee
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company and the Designated Employee and shall be made within 60 days
following a termination of employment of the Designated Employee. The reduction
of the aggregate Payments to the Reduced Amount, if applicable, shall be made by
reducing the Payments under the following sections in the following order:
(i) Section 3.2(b), (ii) Section 3.2(c), (iii) Section 3.2(e), (iv) amounts
under the Company’s Stock Incentive Plans that are not subjected to the
valuation methodology set forth in Q&A 24(c) of Section 280G, and (v) amounts
under the Company’s Stock Incentive Plans that are subjected to the valuation
methodology set forth in Q&A 24(c) of Section 280G. As promptly as practicable
following the Accounting Firm’s determination, the Company shall pay to or
distribute for the benefit of the Designated Employee such Payments as are then
due to the Designated Employee under this Plan and shall promptly pay to or
distribute for the benefit of the Designated Employee in the future such
Payments as become due to the Designated Employee under this Plan.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of a Designated Employee pursuant to this Plan which should
not have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the

 

10



--------------------------------------------------------------------------------

Company to or for the benefit of a Designated Employee pursuant to this Plan
could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or the Participant which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of a Designated Employee shall be repaid to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such amount shall be
payable by a Designated Employee to the Company if and to the extent such
payment would not either reduce the amount on which the Designated Employee is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Designated Employee together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code (“Interest”). The
Company shall cooperate with the Designated Employee in good faith in valuing,
and the Accounting Firm shall take into account the value of, services provided
or to be provided by the Designated Employee (including, without limitation, the
Designated Employee’s agreeing to refrain from performing services pursuant to a
covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A-2(b) of
the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 of the final regulations under Section 280G of the
Code and/or exempt from the definition of the final regulations under
Section 280G of the Code in accordance with Q&A-5(a) of the final regulations
under Section 280G of the Code.

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 3.3 shall be borne by the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

LIMITATION ON PAYMENT OF BENEFITS.

4.1 Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, the benefits provided hereunder shall be in lieu of any other
severance plan and/or retention agreement benefits provided by the Company and
the severance benefits and other benefits provided under this Plan shall be
reduced by any severance paid or provided to a Designated Employee by the
Company under any other plan or arrangement (including the Existing Plan or any
employment agreement).

4.2 Withholding. Amounts paid to a Designated Employee hereunder shall be
subject to all applicable federal, state, local, foreign and other withholding
taxes.

4.3 Waiver of Any Other Company Retention/Severance Agreement. A terminated
Designated Employee may elect, in his or her sole discretion, to waive each and
every prior retention and/or severance agreement entered into between the
Company and such terminated Designated Employee in order to participate and
receive the severance benefits provided under this Plan. Such waiver shall be in
writing in such form as may reasonably be specified by the Committee and shall
be filed with the Company in accordance with such rules and procedures as may be
reasonably established by the Committee.

4.4 Application of Section 409A. It is intended that the provisions of this Plan
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If, at the time of a Designated
Employee’s separation from service (within the meaning of Section 409A),
(i) Participant shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under the Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then the Company (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it on the first business day
after such six-month period. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, the Designated
Employee shall not be considered to have terminated employment with the Company
for purposes of this Plan and no payment shall be due to the Designated Employee
under this Agreement until the Participant would be considered to have incurred
a “separation from service” from the Company within the meaning of Section 409A.
For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii). Except as specifically permitted by Section 409A,
any benefits and reimbursements provided to the Designated Employee under this
Plan during any calendar year shall not affect any benefits and reimbursements
to be provided to the Designated Employee under this Plan in any other calendar
year, and the right to such benefits and reimbursements cannot be liquidated or
exchanged for any other benefit. Furthermore, reimbursement payments shall be
made to the Designated Employee as soon as practicable

 

12



--------------------------------------------------------------------------------

following the date that the applicable expense is incurred, but in no event
later than the last day of the calendar year following the calendar year in
which the underlying expense is incurred. In no event shall the time of a
Designated Employee’s execution and non-revocation of the General Release,
directly or indirectly, result in the Designated Employee designating the
calendar year of payment, and if a payment that is subject to execution and
non-revocation of the General Release could be made in more than one taxable
year, payment shall be made in the later taxable year. Notwithstanding any
provision of this Plan to the contrary, to the extent necessary to satisfy
Section 105(h) of the Code, the Company will be permitted to alter the manner in
which medical reimbursement benefits are provided to the Designated Employee
following termination of the Designated Employee’s employment, provided that the
Company shall use commercially reasonable efforts to preserve the economic
benefit to the Designated Employee of such benefits.

 

13



--------------------------------------------------------------------------------

ARTICLE V

ADMINISTRATION, AMENDMENT AND TERMINATION; TERM

5.1 Administration by the Committee. The Plan shall be administered by the
Committee.

5.2 Committee Members. The “Committee” shall be the Compensation Committee of
the Board (or its delegee).

5.3 Compensation, Indemnification and Expenses. The Committee members shall not
receive compensation for their services on the Committee. The Company shall
indemnify and hold harmless each member of the Committee against any and all
expenses and liabilities arising out of his or her administrative functions or
fiduciary responsibilities, including any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
member in the performance of such functions or responsibilities, but excluding
expenses and liabilities that are caused by or result from such member’s own
gross negligence or willful misconduct. Expenses against which such member shall
be indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof. To the extent required by applicable law, but not otherwise,
Committee members shall furnish bond or security for the performance of their
duties hereunder. Any expenses properly incurred by the Committee incident to
the administration, termination or protection of the Plan, including the cost of
furnishing bond, shall be paid by the Company.

5.4 Committee Powers and Responsibilities. The Committee shall have all powers
necessary to enable it properly to carry out its duties with respect to the
complete control of the administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Committee shall have the power and authority
in its discretion to:

(a) Construe the Plan to determine all questions that shall arise as to
interpretations of the Plan’s provisions, including determination of which
individuals are eligible for severance benefits, the amount of severance
benefits to which any employee may be entitled, and all other matters pertaining
to the Plan;

(b) Adopt amendments to the Plan document which are deemed necessary or
desirable bring these documents into compliance with all applicable laws and
regulations, including but not limited to Code Section 409A and the guidance
thereunder; and

(c) No member of the Committee may act or vote in a decision of the Committee
specifically relating to himself or herself as a Designated Employee in the
Plan.

5.5 Decisions of the Committee. Decisions of the Committee made in good faith
upon any matter within the scope of its authority shall be final, conclusive and
binding upon all persons, including Designated Employees and their legal
representatives. The Committee shall not have discretionary authority in the
administration of the Plan, and any court or tribunal that adjudicates any
dispute, controversy or claim arising under, in connection with or related to
the

 

14



--------------------------------------------------------------------------------

Plan will apply a de novo standard of review to any determinations made by the
Committee. Such de novo standard shall apply notwithstanding the administrative
authority granted hereunder to the Committee or characterization of any decision
by the Committee as final, binding, or conclusive on any party.

5.6 Plan Amendment. The Plan may be amended by the Committee as provided by
Section 5.4(b) and may also be amended by resolution of the Board of Directors
of the Company: (i) for the purposes specified in Section 5.4(b), (ii) to
increase the amount and/or type of severance benefits provided by the Plan, and
(iii) to extend the Plan termination date as provided in Section 5.7. Except as
otherwise provided in this Section 5.6, the Plan may not be amended prior to its
termination, or, in the event the Plan is extended as provided in this
Section 5.6, the date on which it would have terminated under Section 5.7 had it
not been extended.

5.7 Plan Amendments, Modifications, Suspensions and Termination. The Company
reserves the right to amend, modify, suspend or terminate the Plan at any time
by action of a majority of the Board; provided that, notwithstanding the
foregoing, no such amendment, modification, suspension or termination that has
the effect of reducing or diminishing the rights of any Designated Employee
under the Plan (including without limitation by virtue of reducing a Designated
Employee’s title), shall be effective without the written consent of the
Designated Employee, during the one-year period following the date on which the
action of a majority of the Board is taken. Notwithstanding the foregoing, no
amendment, modification, suspension or termination that has the effect of
reducing or diminishing the rights of any Designated Employee under the Plan
(including without limitation by virtue of reducing a Designated Employee’s
title), shall be effective without the written consent of the Designated
Employee, during the two (2) -year period beginning upon the occurrence of a
Change in Control (or any subsequent Change in Control).

 

15



--------------------------------------------------------------------------------

ARTICLE VI

CLAIMS FOR BENEFITS

If and only if the Plan is determined to be subject to ERISA, the intention of
the Company is that it shall be construed as a “welfare plan,” as defined in
Section 3(1) of ERISA, and this Article VI apply. The Committee shall establish
a claims and appeals procedure applicable to Designated Employees under the
Plan. Unless otherwise required by applicable law, such procedures will provide
that a Designated Employee has not less than sixty (60) days following receipt
of any adverse benefit determination within which to appeal the determination in
writing with the Committee, and that the Committee must respond in writing
within sixty (60) days of receiving the appeal, specifically identifying those
Plan provisions on which the benefit denial was based and indicating what, if
any, information the Designated Employee must supply in order to perfect a claim
for benefits. Notwithstanding the foregoing, the claims and appeals procedure
established by the Committee will be provided for the use and benefit of
Designated Employees who may choose to avail themselves of such procedures, but
compliance with the provisions of these claims and appeals procedures by the
Designated Employee will not be mandatory for any Designated Employee claiming
benefits after a Change in Control. It will not be necessary for any Designated
Employee to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Participant claims entitlement.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

FULL SETTLEMENT; LEGAL FEES AND EXPENSES

The Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against a Designated Employee or others. The Company shall pay all reasonable
legal fees and expenses (if any) incurred by or on behalf of any Designated
Employee in connection with claims or disputes under this Plan, if the
Designated Employee is the prevailing party on any material issue in any such
dispute. The reimbursement shall be made as soon as practicable following the
resolution of such claim or dispute to the extent that the Company receives
reasonable written evidence of such fees and expenses.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 No Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Company and any person
or to be consideration for the employment of any person. Nothing in this Plan
shall be construed as giving any Designated Employee any right to be retained in
the employ of the Company or shall affect the terms and conditions of a
Designated Employee’s employment with the Company prior to the commencement of
the Term.

8.2 ERISA Plan. The Plan is not intended to be subject to ERISA. If and only if,
however, the Plan is determined to be subject to ERISA, the intention of the
Company is that it shall be construed as a “welfare plan,” as defined in
Section 3(1) of ERISA, and/or a “top-hat” plan maintained for the benefit of a
select group of management or highly compensated employees of the Company.

8.3 Effect of Plan. Except with respect to Designated Employees who have
individual written employment, severance or change in control contracts or
agreements with the Company on the Effective Date (“Individual Agreements”),
this Plan is intended to supersede provisions of prior oral or written policies
of the Employer to the extent that such provisions address severance payments or
benefits provided upon a Change in Control and all prior oral or written
communications to Designated Employees with respect to the subject matter
hereof, and all such provisions of such prior policies or communications are
hereby null and void and of no further force and effect. The terms of all
Individual Agreements shall continue without change and are not superseded,
modified, voided or terminated by the Plan.

8.4 Source of Payments. All payments provided under this Plan, other than
payments made pursuant to any other Company employee benefit plan which provides
otherwise, shall be paid in cash from the general funds of the Company, and no
special or separate fund shall be established, and no other segregation of
assets made, to assure payment. To the extent that any person acquires a right
to receive payments from the Company hereunder, such right shall be no greater
than the right of an unsecured creditor of the Company.

8.5 Date and Notice of Termination. Any termination of a Designated Employee’s
employment by the Company or by such Designated Employee during the Term shall
be communicated by a notice of termination to the other party hereto (the
“Notice of Termination”). The Notice of Termination shall indicate the specific
termination provision in this Plan relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Designated Employee’s employment under the provision so indicated. The date
of a Designated Employee’s termination of employment with the Company shall be
determined as follows (the “Date of Termination”): (a) if employment is
terminated by the Company in an Qualifying Termination, five (5) days after the
date the Notice of Termination is provided by the Company, (b) if employment is
terminated by the Company for Cause, the later of the date specified in the
Notice of Termination or ten (10) days following the date such notice is
received by the Designated Employee, and (c) if the basis of a Designated
Employee’s Qualifying Termination is the Designated Employee’s resignation for
Good Reason, ten (10) days after the date such Designated Employee’s Notice of
Termination is received by the Company.

 

18



--------------------------------------------------------------------------------

8.6 No Mitigation or Retirement Plan Offset. A terminated Designated Employee
shall not be required to mitigate the amount of any payment provided for in this
Plan by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Plan be reduced (except as set forth in
Section 3.3 above) by any compensation earned by such a terminated Designated
Employee as the result of employment by another employer or by retirement
benefits paid by the Company or another employer after the Date of Termination
or otherwise.

8.7 Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by overnight courier or United States
registered mail, return receipt requested, postage prepaid, addressed to the
Change in Control Severance Plan Administrative Committee, Dana Incorporated,
3939 Technology Drive, Maumee, OH 43537, with a copy to the General Counsel of
the Company, or to a Designated Employee at the address set forth in the
Company’s payroll records or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

8.8 Nonalienation of Benefits. No benefit under the Plan may be assigned,
transferred, pledged as security for indebtedness or otherwise encumbered by any
Designated Employee or subject to any legal process for the payment of any claim
against a Designated Employee.

8.9 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

8.10 Headings. The headings contained in this Plan are intended solely for
convenience of reference and shall not affect the rights of the parties to this
Plan.

8.11 Governing Law; Resolution of Disputes; Choice of Forum. This Plan shall be
construed and enforced according to the internal laws of the State of Ohio to
the extent not preempted by Federal law or the law of any other applicable
non-United States jurisdiction, which shall otherwise control. The parties agree
that any dispute, controversy or claim arising out of or relating to this Plan
shall be resolved by final and binding arbitration, enforceable under the
Federal Arbitration Act, administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. All
such disputes, controversies or claims shall be determined by a panel of three
arbitrators selected in accordance with the rules of the American Arbitration
Association and the arbitration shall be conducted in the City of Toledo, State
of Ohio. The provisions of Article VII shall apply to disputes submitted to
arbitration, provided that the Company shall be responsible for all expenses of
the arbitration proceeding. This Section 8.11 shall, along with Article VII
survive the termination of this Plan for any reason.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

SUCCESSORS; BINDING AGREEMENT

9.1 Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform the obligations under this Plan in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that no such assumption shall
relieve the Company of its obligations hereunder. As used in this Article IX,
the “Company” shall include the Company as defined in Section 1.9 and any
successor to its business and/or assets which assumes and agrees to perform the
obligations arising under this Plan by operation of law or otherwise.

9.2 Enforceability; Beneficiaries. This Plan shall be binding upon and inure to
the benefit of each Designated Employee (and such Designated Employee’s personal
representatives and heirs) and the Company and any organization which succeeds
to substantially all of the business or assets of the Company, whether by means
of merger, consolidation, acquisition of all or substantially all of the stock,
assets or business of the Company or otherwise, including, without limitation,
as a result of a Change in Control or by operation of law. This Plan shall inure
to the benefit of and be enforceable by each Designated Employee’ personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If a Designated Employee should die while
any amount would still be payable hereunder if such Designated Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to such Designated Employee’s
devisee, legatee or other designee or, if there is no such designee, to such
Designated Employee’s estate.

 

20



--------------------------------------------------------------------------------

ARTICLE X

RELEASE OF CLAIMS

As a condition to the receipt by any Designated Employee of any severance
benefits under the Plan, the Designated Employee must execute and allow to
become effective the General Release as set forth in Exhibit A attached hereto
with such execution occurring not prior to the Date of Termination and not later
than forty-five (45) days after the Designated Employee’s receipt thereof. The
date on which such General Release becomes effective is the “Release Effective
Date”. No severance benefits shall be paid to a Designated Employee under this
Plan prior to the Release Effective Date.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE AGREEMENT

[FOR NON-U.S. PARTICIPANTS LANGUAGE TO BE ADJUSTED TO THE EXTENT REQUIRED TO
EFFECTUATE THE INTENT UNDER LOCAL LAW]

1. In consideration of the payments and benefits to which [ ] ( “Employee”) is
entitled under the Dana Incorporated Amended and Restated Change in Control
Severance Plan (the “Plan”), Employee for himself or herself, his or her heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company and its subsidiaries, affiliates and
divisions (the “Affiliated Entities”) and their respective predecessors and
successors and their respective, current and former, trustees, officers,
directors, partners, shareholders, agents, employees, consultants, independent
contractors and representatives, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law and in particular including any claim for discrimination based upon
race, color, ethnicity, sex, age (including the Age Discrimination in Employment
Act of 1967), national origin, religion, disability, or any other unlawful
criterion or circumstance, relating to Employee’s employment or termination
thereof, which Employee and Releasors had, now have, or may have in the future
against each or any of the Releasees from the beginning of the world until the
date hereof (the “Execution Date”).

2. Employee acknowledges that: (i) this entire General Release is written in a
manner calculated to be understood by him or her; (ii) he or she has been
advised to consult with an attorney before executing this General Release;
(iii) he or she was given a period of [forty-five][twenty-one] days within which
to consider this General Release; and (iv) to the extent he or she executes this
General Release before the expiration of the [forty-five][twenty one]-day
period, he or she does so knowingly and voluntarily and only after consulting
his or her attorney. Employee shall have the right to cancel and revoke this
General Release during a period of seven (7) days following the Execution Date,
and this General Release shall not become effective, and no money shall be paid
hereunder, until the day after the expiration of such seven-day period. The
seven (7) day period of revocation shall commence upon the Execution Date. In
order to revoke this General Release, Employee shall deliver to the Company,
prior to the expiration of said seven-day period, a written notice of
revocation. Upon such revocation, this General Release shall be null and void
and of no further force or effect.

3. Notwithstanding anything else herein to the contrary, this General Release
shall not affect: (i) the obligations of the Company under the Plan or other
obligations that, in each case, by their terms, are to be performed after the
date hereof (including, without limitation, obligations to Employee under any
equity compensation awards or agreements or obligations

 

22



--------------------------------------------------------------------------------

under any pension plan or other benefit or deferred compensation plan, all of
which shall remain in effect in accordance with their terms); (ii) obligations
to indemnify Employee (including advancement of expenses) respecting acts or
omissions in connection with Employee’s service as a director, officer or
employee of the Affiliated Entities; (iii) obligations with respect to insurance
coverage under any of the Affiliated Entities’ (or any of their respective
successors) directors’ and officers’ liability insurance policies; (iv) any
right Employee may have to obtain contribution in the event of the entry of
judgment against Employee as a result of any act or failure to act for which
both Employee and any of the Affiliated Entities are jointly responsible;
(v) Employee’s right to file a charge, including a challenge to the validity of
this Release, with the Equal Employment Opportunity Commission (“EEOC”), a
comparable state or municipal fair employment agency or the National Labor
Relations Board (“NLRB”); (vi) Employee’s right to participate in any
investigation or proceeding conducted by the EEOC or such state or municipal
agency or the NLRB; or (vii) Employee’s right to enforce this Agreement.

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Ohio, without reference
to its principles of conflict of laws.

5. Employee represents and warrants that he or she is not aware of any claim by
him or her other than the claims that are released by this General Release.
Employee further acknowledges that he or she may hereafter discover claims or
facts in addition to or different than those which he or she now knows or
believes to exist with respect to the subject matter of this General Release and
which, if known or suspected at the time of entering into this General Release,
may have materially affected this General Release and Employee’s decision to
enter into it. Nevertheless, Employee hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

6. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

7. As of the date hereof, Employee has, or agrees to promptly, return all
Company property in his or her possession.

8. This General Release may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to the
General Release.

9. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

DANA INCORPORATED By:     [name]   [title]  

EMPLOYEE

Voluntarily Agreed to and Accepted this          day of
                                         20    

 

 

 

_____________________________

 

24